DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; and each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings. The prior art does not disclose or suggest the display apparatus of claim 5, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings; and the second flexible film includes a protective portion extending in an arranging direction of the wirings and partially covering the one of the first and second terminal end portions of the wirings. The prior art does not disclose or suggest the flexible circuit film of claim 9, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings; and the second flexible film includes a protective portion extending in an arranging direction of the wirings and partially covering the one of the first and second terminal end portions of the wirings. The prior art does not disclose or suggest the flexible circuit film of claim 13, in particular the limitations of a guide film including a material having higher rigidity than that of the first and second flexible films and arranged on the first flexible film at locations corresponding to the first and second terminal end portions of the wirings, wherein the guide film includes handling portions that overlap continuously with at least two wirings in an arranging direction of the wirings. The prior art does not disclose or suggest the flexible circuit film of claim 18, in particular the limitations of the guide film includes handling portions that overlap continuously with at least two wirings in an arranging direction of the wirings; and the first and second flexible films have a U-shape that includes a base portion that corresponds to a portion of the wirings that extend in the second direction and two branches extending from opposite ends of the base portion and corresponding to portions of the wirings extending in the first direction and opposing the first direction. The prior art does not disclose or suggest the display apparatus of claim 21, in particular the limitations of at least one of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a plurality of first wirings, a plurality of second wirings, and a plurality of third wirings between the first wirings and the second wirings; and a first width of at least one of the first wirings is larger than a third width of at least one of the third wirings.
The closely related prior art, Ashizawa et al. (US 8102349) discloses (Figs. 1-8) a display apparatus, comprising: a display panel (10, 20); and a driver (31, 32) including a plurality of printed circuit boards (30) and a flexible circuit film (PCB) electrically connecting the printed circuit boards, the driver being configured to apply electrical signals to the display panel, each of a first width of the first wiring (111) and a second width of the second wiring (111) is larger than a width of each of the third wirings (111) (Fig. 3A). 
However, the prior art does not disclose or suggest the display apparatus of claim 1, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; and each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings. Claim 1 is therefore allowed, as are dependent claims 2-4. The prior art does not disclose or suggest the display apparatus of claim 5, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings; and the second flexible film includes a protective portion extending in an arranging direction of the wirings and partially covering the one of the first and second terminal end portions of the wirings. Claim 5 is therefore allowed, as are dependent claims 6-8. The prior art does not disclose or suggest the flexible circuit film of claim 9, in particular the limitations of each of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a first wiring, a second wiring, and a plurality of third wirings between the first wiring and the second wiring in an arranging direction of the wirings; each of a first width of the first wiring and a second width of the second wiring is larger than a third width of each of the third wirings; and the second flexible film includes a protective portion extending in an arranging direction of the wirings and partially covering the one of the first and second terminal end portions of the wirings. Claim 9 is therefore allowed, as are dependent claims 10-12. The prior art does not disclose or suggest the flexible circuit film of claim 13, in particular the limitations of a guide film including a material having higher rigidity than that of the first and second flexible films and arranged on the first flexible film at locations corresponding to the first and second terminal end portions of the wirings, wherein the guide film includes handling portions that overlap continuously with at least two wirings in an arranging direction of the wirings. Claim 13 is therefore allowed, as are dependent claims 14-17. The prior art does not disclose or suggest the flexible circuit film of claim 18, in particular the limitations of the guide film includes handling portions that overlap continuously with at least two wirings in an arranging direction of the wirings; and the first and second flexible films have a U-shape that includes a base portion that corresponds to a portion of the wirings that extend in the second direction and two branches extending from opposite ends of the base portion and corresponding to portions of the wirings extending in the first direction and opposing the first direction. Claim 18 is therefore allowed, as are dependent claims 19-20. The prior art does not disclose or suggest the display apparatus of claim 21, in particular the limitations of at least one of the wirings has a first portion extending in a second direction from a first terminal portion to a first part, a second portion extending in a first direction different from the second direction from the first part to a second part, and a third portion extending in a direction opposite to the second direction from the second part to a second terminal end portion; the wirings comprise a plurality of first wirings, a plurality of second wirings, and a plurality of third wirings between the first wirings and the second wirings; and a first width of at least one of the first wirings is larger than a third width of at least one of the third wirings. Claim 21 is therefore allowed, as are dependent claims 22-24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871